On January 3, 2014, this court entered an order directing
                various active attorneys to show cause why this court should not grant the
                Board's petition to change their status from active to CLE suspended and
                to condition their right to be reinstated upon full compliance with SCR
                213.


                             That order also directed various inactive or suspended
                members of the State Bar to show cause why this court should not grant
                the Board's petition to condition their rights to be reinstated to active
                status upon full compliance with SCR 213, in addition to any condition of
                reinstatement already imposed or which may hereafter be imposed.


                             On January 3, 2014, January 27, 2014, February 4, 2014,
                February 11, 2014, February 20, 2014, March 4, 2014, and March 14,
                2014, the Board submitted documents entitled "Consent to Dismissal,"
                informing this court that the following attorneys have satisfied the
                requirements set forth in SCR 205 through 215 or should otherwise be
                dismissed:
                                        David E. Adkins
                                        Barney C. Ales
                                        Michael J. Amador, Sr.
                                        Nicholas A. Boylan
                                        Jeffrey A. Briggs
                                        Keith D. Cable
                                        Rachel M. Crus
                                        Demetrios A. Dalacas
                                        Walter B. Fey
                                        Sean P. Flanagan
                                        Jacqueline A. Godoy (Gruber)
                                        Barry S. Goold
                                        Dale E. Haley
                                        Gregory M. Heritage
SUPREME COURT
                                        Terry L. Hutchinson
        OF
     NEVADA
                                                     2
(0) 1947A
                                        Susan L. Johnson
                                        Soomi Kim
                                        John W. Kirk
                                        Joel M. Korotkin
                                        Thomas A. Larmore
                                        Elizabeth A. Lawrence
                                        Randall R. Leonard
                                        Joseph A. Lopez
                                        Joseph D. Mabry
                                        Patrick E. McDonald
                                        Niko11 Nikci
                                        Craig H. Norville
                                        Deanna R. Rader
                                        Jericho L. Remitio
                                        Preston P. Rezaee
                                        Grant K. Riley
                                        Mary A. Salamone
                                        Lynn R. Shoen
                                        Christopher T. Smith
                                        Jacob N. Sommer
                                        Kerianne R. Steele
                                        Edward E. Vargas
                                        Michael H. Wilfong


                            Accordingly, we conclude that these respondent attorneys
                have completed the requirements for reinstatement under SCR 213, and
                we dismiss the Board's petition with prejudice as to each of them.


                            As to the remaining active attorneys who failed to respond to
                our show cause order entered January 3, 2014, we grant the Board's
                petition. Accordingly, the status of the following attorneys shall be
                changed to CLE suspended. Further, the following attorneys must comply




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                with SCR 115 within the time limits set forth in that rule" and their rights
                of reinstatement shall be conditioned upon full compliance with SCR 213:

                                         Madelene C. Amendola
                                         Tiffany R. Arnold
                                         Starr H. Arvay
                                         Bruce W. Benson
                                         Bart M. Blechschmidt
                                         Michael D. Bluto
                                         Layne J. Butt
                                         Lew W. Carnahan
                                         Eduardo P. Chacon
                                         Andrew B. Clawson
                                         John L. Collins
                                         Jorge G. Corral
                                         Gregory V. Cortese
                                         Matthew B. Crane
                                         Martin G. Crowley
                                         Jasmin L. Dodson
                                         Markus A. Drumm
                                         Anan M. Eldredge
                                         Jason C. Farrington
                                         Jay B. Freedman
                                         Emily S. Fung
                                         Christopher F. Geiger, Jr.
                                         Ronald E. Gillette
                                         Daniel A. Gonzales
                                         Deborah R. Hambleton
                                         Susan A. Harris
                                         Megan C. Hitchcock
                                         Vu V. Ho
                                         Craig F. Jorgenson
                                         John P. Kelleher
                                         Harold Kuehn
                                         Gary S. Lipsman
                                         Nancy T. Lord


                      'See SCR 212(5).

SUPREME COURT
        OF
     NEVADA
                                                     4
(0) 1947A
                                         Chandan Manansingh
                                         Shawn A. Mangano
                                         Trude I. McMahan
                                         Royle W. Melton
                                         Ryan A. Mendenhal
                                         Jennifer J. Merideth
                                         Amy M. Meyer
                                         Thomas D. Pilkington
                                         Richard S. Ralston
                                         James R. Rosenberger
                                         Efrem A. Rosenfeld
                                         Thomas S. Shaddix
                                         Kevin Lee Smith
                                         Rachael A. Stafford
                                         Tina M. Tran
                                         Gemma Waldron
                                         Cecil A. Wariner
                                         Elizabeth T. Zagajeski

                            Further, the following inactive attorneys have failed to
                respond to our show cause order entered January 3, 2014. Accordingly, we
                grant the Board's petition to condition the right of each to be reinstated to
                active status upon full compliance with SCR 213, in addition to any
                conditions of reinstatement already imposed or which may hereafter be
                imposed:


                                         Cynthia R. Follis
                                         Valerie A. Macris
                                         Travis B. Raymond

                            Finally, the following suspended, disabled, or disbarred
                attorneys have failed to respond to our show cause order entered January
                3, 2014. Accordingly, we grant the Board's petition as to the following
                suspended, disabled, or disbarred attorneys. Their right to be reinstated to
                the active practice of law shall be conditioned upon full compliance with
SUPREME COURT
        OF
     NEVADA
                                                      5
(0) I947A
                SCR 212(6) and 213, in addition to any conditions of reinstatement
                already imposed upon them:
                                         John R. Clarkson
                                         Randolph H. Goldberg
                                         Teresa A. Suter Horvath


                              It is so ORDERED.


                                                              , C.J.
                                        Gibbons


                     Ade. tiA9             J.                                J.
                Pickering                                Hardesty
                                usr


                                                                             J.
                Parraguirre                              -----9
                                                         Douglas 1 ------


                Cksut
                Cherry



                cc: Toni Sarocka, Executive Director, Board
                            of Continuing Legal Education
                      Harriet E. Cummings, Chair, Board of
                            Continuing Legal Education
                      Kimberly K. Farmer, Executive Director
                            State Bar of Nevada/Las Vegas
                      David Clark, Bar Counsel, State Bar of
                            Nevada/Las Vegas
                      Mary Jorgensen, Member Services Coordinator,
                            State Bar of Nevada/Las Vegas
                      All respondent attorneys


SUPREME COURT
        OF
     NEVADA
                                                    6
(0) 1947A